         Case 3:16-cv-00085-MEM Document 150 Filed 07/08/20 Page 1 of 1


                     UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

ANGELO R. RESCIGNO, SR.,                   :
AS EXECUTOR OF THE ESTATE
OF CHERYL B. CANFIELD,                     :

                   Plaintiff               :     CIVIL ACTION NO. 3:16-85

           v.                              :        (JUDGE MANNION)

STATOIL USA ONSHORE                        :
PROPERTIES INC.,
                                           :
                   Defendant
                                  ORDER
       In accordance with the court’s memorandum issued this same day, IT

IS HEREBY ORDERED THAT:

       (1) Intervenors’ motion to intervene, (Doc. 138), is DENIED;

       (2) SOP’s motion to strike Intervenors’ brief in opposition to the

             motion for preliminary approval of settlement, (Doc. 114), is

             GRANTED; and

       (3) Intervenors’ brief in opposition to the motion for preliminary

             approval of settlement, (Doc. 111) is STRICKEN FROM THE

             RECORD.


                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge
DATE: July 8, 2020
16-0085-04-ORDER
